IN THE COURT OF APPEALS OF IOWA

                                     No. 20-1385
                               Filed November 3, 2021


G.B.,
        Petitioner-Appellee,

vs.

J.V.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Polk County, Karen A. Romano,

Judge.



        J.V. appeals a final domestic abuse protective order issued under Iowa

Code chapter 236 (2020). REVERSED AND REMANDED.



        Robert G. Rehkemper of Gourley, Rehkemper & Lindholm, P.L.C., West

Des Moines, for appellant.

        Roger Hudson, West Des Moines, for appellee.



        Considered by Bower, C.J., Vaitheswaran, J., and Danilson, S.J.*

        *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                           2


DANILSON, Senior Judge.

       J.V. appeals a final domestic abuse protective order issued against him

under Iowa Code chapter 236 (2020). He contends there was insufficient evidence

that he had committed an assault to support the district court’s finding of domestic

abuse. Upon our review, we reverse and remand for cancellation of the protective

order and dismissal of the petition for relief from domestic abuse.

I.     Background Facts and Proceedings

       J.V. and G.B. were previously married, and they share custody of their

minor children. In August 2020, J.V. and the parties’ son went to G.B.’s house to

retrieve the child’s football equipment prior to his practice. A conversation ensued

between the parties at the front door of the home, during which G.B. stated she

would not provide the equipment because she did not want the child playing

football. J.V. refused to leave without the equipment, prompting G.B. to call 911

“for assistance” because J.V. wedged his foot inside the door and “physically did

not allow [her] to shut [the] front door.” Police arrived and dissipated the situation.

       G.B. filed a petition for relief from domestic abuse under Iowa Code chapter

236. At the hearing on her petition, G.B. testified that upon J.V.’s “initial first push

[on the door], the door came back, hit my foot, maybe like my shin.” She stated

J.V. kept his foot in the door as they both pushed against it for “maybe ten, fifteen

minutes . . . till when police arrived on scene.” When asked if she was “in fear for

[her] safety,” she testified, “Yes, I was,” further explaining:

               Well, my last attempt to push the door is when then I took my
       foot and tried to push it against—I put my back against the door. I
       tried to push it against part of this wall, and at that point when I knew
       I was not going to overpower him, I was worried as he pushed back
                                           3


         that the door would come in and I would get struck or something
         would happen.
                And just the verbal things that he was saying to me I was in
         fear because he was acting very irrationally.

J.V. acknowledged he put his foot in the door “on purpose” and G.B. “started

getting mad because I wouldn’t move my foot,” but stated “there was nothing

offensive about what I was doing.”

         Following the hearing, the district court concluded J.V. committed domestic

abuse assault against G.B and issued a final domestic abuse protective order. J.V.

appeals, seeking dismissal of the protective order. G.B. did not file a responsive

brief on appeal.

II.      Standard of Review

         Our review is de novo. Wilker v. Wilker, 630 N.W.2d 590, 595 (Iowa 2001).

We examine both the law and the facts, and we adjudicate anew those issues

properly preserved and presented for appellate review. Id.

         We give weight to the district court’s findings, particularly its
         credibility determinations, but our obligation to adjudicate the issues
         anew means that we must satisfy ourselves the petitioning party has
         come forth with the quantum and quality of evidence sufficient to
         prove the statutory grounds for issuing a protective order.

In re Landhuis, No. 14-1447, 2015 WL 1331854, at *2 (Iowa Ct. App. Mar. 25,

2015).

III.     Analysis

         A party seeking a protective order pursuant to chapter 236 must prove by a

preponderance of the evidence that a domestic abuse assault occurred. See Iowa

Code §§ 236.4(1) (“[T]he plaintiff must prove the allegation of domestic abuse by

a preponderance of the evidence.”), 236.5(1) (providing relief “[u]pon a finding that
                                           4


the defendant has engaged in domestic abuse”). “Domestic abuse” is defined as

an “assault” within the meaning of Iowa Code section 708.1 under specified

circumstances, including where “[t]he assault is between persons who are parents

of the same minor child.” Id. § 236.2(c). Section 708.1, in turn, states in pertinent

part:

               A person commits an assault when, without justification, the
        person [among other things] does any of the following:
               a. Any act which is intended to cause pain or injury to, or which
        is intended to result in physical contact which will be insulting or
        offensive to another, coupled with the apparent ability to execute the
        act.
               b. Any act which is intended to place another in fear of
        immediate physical contact which will be painful, injurious, insulting,
        or offensive, coupled with the apparent ability to execute the act.

Id. § 708.1(2).

        On appeal, J.V. contends there was insufficient evidence to support the

district court’s determination he committed an assault within the meaning of Iowa

Code section 708.1. According to J.V., this is essentially a “trespassing” case, and

G.B.’s “allegation that J.V. struck [her] with the door arose for the first time at the

hearing on the final protective order.” In speaking to law enforcement officers, G.B.

never claimed she had been assaulted, struck, or touched and she “repeatedly

described J.V.’s conduct as harassment, not assault.” J.V. further argues, “Even

if the court wishes to believe that physical contact between the door and [G.B.]

occurred, [G.B.]’s evidence failed to establish that J.V. had the requisite intent to

commit an assault.” We find the final part of J.V.’s argument persuasive and

conclude it warrants reversal of the protective order.

        At the hearing, G.B. testified J.V. “was trying to intimidate and scare me,”

and he “was trying to get in” the house. She testified, “I was struck by the door.
                                           5


With him pushing on the door, I was struck by the door.” She further stated that

J.V. “leaned his head in” the door and she felt threatened by him. She stated that

when she called 911, “I was in trauma response because I was scared, and I was

in fight-or-flight mode.”

       At the close of the evidence, the district court issued the following ruling:

               So the facts aren’t really disputed here. [J.V.] went to the front
       door of [G.B.’s] home. The Court finds that the credible evidence in
       the case indicates that when the minor child left the home without the
       football helmet, which was the basis for this interaction and dispute,
       the child had left the home, and at that point [J.V.] puts his foot in the
       door to prevent [G.B.] from shutting the door because he wants the
       football helmet. I find that there’s credible evidence based upon what
       the testimony has been in this case, that when [J.V.] put his foot in
       the door, that door went back and had contact with [G.B].
               I don’t think there is anything in this record to indicate that
       there was any intent other than—or let me rephrase that. The
       evidence in this record indicates that there’s no question in the
       Court’s mind, or at least there’s sufficient evidence in the Court’s
       mind, that [J.V.] clearly knew that act to be offensive to [G.B]. There’s
       just no—and it was clear that [J.V.’s] act in putting his foot in the door
       was intentional and his act in keeping his foot in the door and refusing
       to remove it until police arrived and told him to, the whole purpose of
       that was to continue this conduct towards [G.B]. It certainly placed
       her in fear of immediate physical contact.
               When you have someone with their foot in your door and
       you’re trying to shut the door, the physical proximity of those people
       would clearly indicate that—[G.B.’s] testimony that she was in fear of
       contact which would be offensive to her, and it’s clear from the
       proximity of the parties that [J.V.] certainly had the apparent ability to
       do that.
               I think under both alternatives, 708.1(2)(A) and (B), there is
       sufficient evidence by a preponderance of the evidence that there
       has been an assault committed in this case. For that reason, the
       Court does find that a domestic abuse protective order is appropriate
       at this time, and the Court will enter an order which will be in effect
       for a period of one year beginning September—or until September
       30th of 2021.

       Under these facts and circumstances, we do not concur in the district court’s

finding that an assault by J.V. occurred to support issuance of a protective order.
                                         6


Specifically, we do not find J.V.’s acts intended to place G.B. in fear of “immediate

physical contact.” See, e.g., Bacon v. Bacon, 567 N.W.2d 414, 418 (Iowa 1997)

(observing the ability to execute the act must be apparent to the offender, not the

victim); Shannon v. Baumgartner, No. 14-1650, 2015 WL 4935711, at *3 (Iowa Ct.

App. Aug. 19, 2015) (“While we do not question the genuineness of her emotions,

a claim of ‘fear’ standing alone and absent an assault, does not give rise to a claim

for protection under chapter 236.”); Hugill v. Hugill, No. 19-1826, 2020 WL

2988233, at *2–3 (Iowa Ct. App. June 3, 2020) (finding insufficient evidence of an

assault within the meaning of section 708.1 to support issuance of a protective

order). In other words, this record does not support a finding that J.V. reasonably

understood his acts placed G.B. in fear as he was solely wanting to enter to retrieve

the child’s football helmet. See Henderson v. Mullenix, No. 19-0626, 2020 WL

1049872, at *2 (Iowa Ct. App. Mar. 4, 2020) (stating that the apparent ability to

execute the act means “that his expectations of placing another in fear . . . must

be reasonable” (quoting State v. Braggs, 784 N.W.2d 31, 37 (Iowa 2010)); but see

Wilker, 630 N.W.2d at 597 (“Although Paula attempts to downplay the event as an

inconsequential incident, Timothy was clearly assaulted.”).

       We also note that the law enforcement officer investigating the incident only

charged J.V. with trespassing and testified that G.B. never told him that she was

struck by the door. Although the trespass was undoubtedly offensive to G.B., we

do not view the act as intending to cause pain or injury or intending to place G.B.

in fear of immediate physical contact. There is insufficient evidence of specific

intent to commit assault by a preponderance of the evidence.
                                          7


       “Based on the record made at the district court, [J.V.]’s behavior was

deplorable . . . , but it did not constitute an assault.” See Henderson, 2020 WL

1049872, at *3. Accordingly, “we reverse the district court’s decision to enter a

final protective order and remand for cancellation of the protective order and

dismissal of the petition for relief from domestic abuse.” Id.

       REVERSED AND REMANDED.